Exhibit 10.5


AMENDED AND RESTATED
ADMINISTRATIVE SERVICES AGREEMENT
 
AMONG
 
PRO GP CORP.,
 
BREITBURN ENERGY COMPANY L.P.
 
AND
 
BREITBURN MANAGEMENT COMPANY, LLC


--------------------------------------------------------------------------------



Exhibit 10.5


TABLE OF CONTENTS
ARTICLE I
DEFINITIONS


Section 1.1
Definitions
4
     
Section 1.2
Construction
7
 
ARTICLE II
RETENTION OF BREITBURN MANAGEMENT; SCOPE OF SERVICES
     
Section 2.1
Retention of BreitBurn Management
8
Section 2.2
Scope of Services
8
Section 2.3
Exclusion of Services
8
Section 2.4
Performance of Services by Affiliates and Third Parties
8
Section 2.5
Intellectual Property
8
Section 2.6
Appointment of Independent Accounting Firm and Independent Petroleum Engineer
9
 
ARTICLE III
BOOKS, RECORDS AND REPORTING
     
Section 3.1
Books and Records
9
Section 3.2
Audits
9
Section 13
Reports
10
 
ARTICLE IV
PAYMENT AMOUNT
     
Section 4.1
Payment Amount
10
Section 4.2
Payment of Payment Amount
11
Section 4.3
Disputed Charges
12
Section 4.4
Set Off
12
Section 4.5
BreitBurn Management's Employees
12
Section 4.6
Approval of Expenses
13
 
ARTICLE V
 
FORCE MAJEURE
     
Section 5.1
Force Majeure
13

 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT


--------------------------------------------------------------------------------




ARTICLE VI
ASSIGNMENTS AND SUBCONTRACTS
     
Section 6.1
Assignments
14
Section 6.2
Other Requirements
14
 
ARTICLE VII
TERMINATION
     
Section 7.1
Termination by the Devco on behalf of the Devco Group
15
Section 7.2
Termination by BreitBurn Management
15
Section 7.3
Effect of Termination
15
 
ARTICLE VIII
CONFIDENTIAL INFORMATION
     
Section 8.1
Nondisclosure
16
Section 8.2
Permitted Disclosure
16
 
ARTICLE IX
LIMITATION OF LIABILITY; INDEMNIFICATION
     
Section 9.1
Limitation of Liability
16
Section 9.2
Indemnification
16
 
ARTICLE X
DISPUTE RESOLUTION
ARTICLE XI
GENERAL PROVISIONS
     
Section 11.1
Notices
17
Section 11.2
Further Action
18
Section 11.3
Binding Effect
19
Section 11.4
Integration
19
Section 11.5
Creditors
20
Section 11.6
Waiver
20
Section 11.7
Counterparts
20
Section 11.8
Applicable Law
20
Section 11.9
Invalidity of Provisions
 
Section 11.10
Amendment or Restatement
 
Section 11.11
Directly or Indirectly
 

 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

- 3 -

--------------------------------------------------------------------------------



Exhibit 10.5


AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
THIS AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT is entered into on,
and effective as of the date that the Closing occurs under the MLP Sales
Documents (as defined below)(the "Effective Date"), among Pro GP Corp., a
Delaware corporation ("Pro GP"), BreitBurn Energy Company L.P., a Delaware
limited Partnership ("Devco"), and BreitBurn Management Company, LLC, a Delaware
limited liability company ("BreitBurn Management," and collectively with Pro GP
and Devco, the "Parties" and each, a "Party").
 
RECITALS
 
A. Devco is the owner, directly or indirectly, of interests in the Business (as
hereinafter defined);
 
B. The Devco Group (as hereinafter defined) requires certain services to operate
the Business and to fulfill other general and administrative functions relating
to the Business;
 
C. The Devco Group desires that BreitBurn Management provide such services, and
BreitBurn Management is willing to undertake such engagement, subject to the
terms and conditions of this Agreement following the sale by Pro GP (and certain
Affiliates) of their interests in BreitBurn Energy Partners L.P. and BreitBurn
Management Company LLC; and
 
D. The parties also wish to provide the Devco Group with the right to request of
BreitBurn Management certain transitional services.
 
NOW, THEREFORE, Devco and BreitBurn Management agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
Section 1.1Definitions.
 
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.
 
"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
"control" means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
 
"Agreement" means this Amended and Restated Administrative Services Agreement,
as it may be amended, supplemented or restated from time to time.
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT


--------------------------------------------------------------------------------


 
"Business" means the business of the Devco Group.


"Bankrupt" with respect to any Person means such Person shall generally be
unable to pay its debts as such debts become due, or shall so admit in writing
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against such Person seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), shall remain undismissed or unstayed for a period of
30 days; or such Person shall take any action to authorize any of the actions
set forth above.
 
"BreitBurn Management Party" is defined in Section 9.1.
 
"Confidential Information" means non-public information about the disclosing
Party's or any of its Affiliates' business or activities that is proprietary and
confidential, which shall include, without limitation, all business, financial,
technical and other information, including software (source and object code) and
programming code, of a Party or its Affiliates marked or designated
"confidential" or "proprietary" or by its nature or the circumstances
surrounding its disclosure it should reasonably be regarded as confidential.
Confidential Information includes not only written or other tangible
information, but also information transferred orally, visually, electronically
or by any other means. Confidential Information does not include information
that (i) is in or enters the public domain without breach of this Agreement, or
(ii) the receiving Party lawfully receives from a third party without
restriction on disclosure and to the receiving Party's knowledge without breach
of a nondisclosure obligation.
 
"Damages" is defined in Section 9.2.
 
"Default Rate" means an interest rate (which shall in no event be higher than
the rate permitted by applicable law) equal to the prime interest rate of
Devco's principal lender.
 
"Devco" is defined in the introductory paragraph.
 
"Devco Group" means Pro GP, Devco and all of their respective Subsidiaries.
 
"Devco Group Party" is defined in Section 9.1.
 
"Effective Date" is defined in the introductory paragraph.
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

- 5 -

--------------------------------------------------------------------------------


 
"Environmental Law" means current local, county, state, federal, and/or foreign
law (including common law), statute, code, ordinance, rule, order, judgment,
decree, regulation or other legal obligation relating to the protection of
health, safety or the environment or natural resources, including, without
limitation, the Comprehensive Environmental Response Compensation and Liability
Act (42 U.S.C. section 9601 et seq.), as amended, the Resource Conservation and
Recovery Act (42 U.S.C. section 6901 et seq.), as amended, the Federal Water
Pollution Control Act (33 U.S.C. section 1251 et seq.), as amended, the Clean
Air Act (42 U.S.C. section 7401 et seq.), as amended, the Toxic Substances
Control Act (15 U.S.C. section 2601 et seq.), as amended, the Occupational
Safety and Health Act (29 U.S.C. section 651 et seq.), as amended, the Safe
Drinking Water Act (42 U.S.C. section 300(f) et seq.), as amended, analogous
state, tribal or local laws, and any similar, implementing or successor law, and
any amendment, rule, regulation, or directive issued thereunder, including any
determination by, or interpretation of any of the foregoing by any Governmental
Authority that has the force of law.
 
"Force Majeure" means any cause beyond the reasonable control of a Party,
including the following causes (unless they are within such Party's reasonable
control): acts of God, strikes, lockouts, acts of the public enemy, wars or
warlike action (whether actual or impending), arrests and other restraints of
government (civil or military), blockades, embargoes, insurrections, riots,
epidemics, landslides, lightning, earthquakes, fires, sabotage, tornadoes, named
tropical storms and hurricanes, and floods, civil disturbances, terrorism,
mechanical breakdown of machinery or equipment, explosions, confiscation or
seizure by any government or other public authority, any order of any court of
competent jurisdiction, regulatory agency or governmental body having
jurisdiction.
 
"G&A Services" means those general and administrative services necessary or
useful for the conduct of the business of the Devco Group, including, but not
limited to, accounting, corporate development, finance, land, legal and
engineering.
 
"Governmental Approval" means any material consent, authorization, certificate,
permit, right-of-way grant or approval of any Governmental Authority that is
necessary for the construction, ownership and operation of the assets used in
the Business in accordance with applicable Laws.
 
"Governmental Authority" means any court or tribunal in any jurisdiction or any
federal, state, tribal, municipal or local government or other governmental
body, agency, authority, department, commission, board, bureau, instrumentality,
arbitrator or arbitral body or any quasi- governmental or private body lawfully
exercising any regulatory or taxing authority.
 
"Laws" means any applicable statute, Environmental Law, common law, rule,
regulation, judgment, order, ordinance, writ, injunction or decree issued or
promulgated by any Governmental Authority.
 
"MLP" means BreitBurn Energy Partners L.P., a Delaware limited partnership.
 
“MLP Sales Documents” means: a) that certain Purchase Agreement by and Among Pro
LP Corp., Pro GP Corp. and BreitBurn Energy Partners L.P. for the purchase and
sale of all of the common units of BreitBurn Energy Partners L.P. held by Pro GP
and Pro LP dated on or about June 17, 2008 and b) that certain Purchase
Agreement by and Among Pro LP Corp., Pro GP Corp. and BreitBurn Energy Partners
L.P. for the purchase and sale of all of the limited liability company interests
of BreitBurn Management Company held by Pro GP and Pro LP dated on or about June
16, 2008.
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

- 6 -

--------------------------------------------------------------------------------


 
"Parties" is defined in the introductory paragraph.
 
"Partnership Agreement" means the Agreement of Limited Partnership of Devco, as
may be amended or restated from time to time.
 
"Payment Amount" is defined in Section 4.1.
 
"Person" means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
 
"Services" is defined in Section 2.2.
 
"Subsidiary" means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
 
Other terms defined herein have the meanings so given them. Section 1.2
Construction.
 
Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa; (b) references to Articles and Sections refer to Articles and Sections of
this Agreement; (c) references to Exhibits refer to the Exhibits attached to
this Agreement, each of which is made a part hereof for all purposes; (d) the
terms "include", "includes", "including" and words of like import shall be
deemed to be followed by the words "without limitation"; (e) the terms "hereof,"
"herein" and "hereunder" refer to this Agreement as a whole and not to any
particular provision of this Agreement; and (f) references to money refer to
legal currency of the United States of America. The table of contents and
headings contained in this Agreement are for reference purposes only, and shall
not affect in any way the meaning or interpretation of this Agreement.
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

- 7 -

--------------------------------------------------------------------------------


 
ARTICLE II
 
RETENTION OF BREITBURN MANAGEMENT; SCOPE OF SERVICES
 
Section 2.1 Retention of BreitBurn Management.
 
Devco hereby engages BreitBurn Management to perform the Services, and to
provide all personnel and any facilities, goods and equipment not otherwise
provided by the Devco Group necessary to perform the Services. BreitBurn
Management hereby accepts such engagement and agrees to perform the Services
requested by Pro GP and to provide any personnel, facilities, goods and
equipment not otherwise provided by the Devco Group, and to provide all
employees as may be reasonable and necessary to perform the Services. Devco
recognizes that BreitBurn Management is concurrently providing Services to the
MLP.
 
Section 2.2 Scope of Services.
 
The "Services" shall consist of such services consistent with past service
levels which Pro GP determines may be reasonable and necessary to operate the
Business, including, without limitation, any G&A Services and those services
described on Schedule I hereto. BreitBurn Management hereby covenants and agrees
that the Services will be performed in accordance with (i) applicable material
Governmental Approvals and Laws and (ii) industry standards.
 
Section 2.3 Exclusion of Services.
 
Pro GP may temporarily or permanently exclude any particular service from the
scope of the Services upon 30 days' notice to BreitBurn Management; provided,
however, that any such exclusion shall not result in a reduction of the Fixed
Fee during 2008 (or an extension thereof pursuant to the last sentence of
Section 4.1(b)) .
 
Section 2.4 Performance of Services by Affiliates and Third Parties.
 
The Parties hereby agree that in discharging its obligations hereunder,
BreitBurn Management may engage any of its Affiliates or any qualified third
party to perform the Services (or any part of the Services) on its behalf and
that the performance of the Services (or any part of the Services) by any such
Affiliate or third party shall be treated as if BreitBurn Management performed
such Services itself. Notwithstanding the foregoing, nothing contained herein
shall relieve BreitBurn Management of its obligations hereunder.
 
Section 2.5 Intellectual Property.
 
(a) Any (i) inventions, whether patentable or not, developed or invented, or
(ii) copyrightable material (and the intangible rights of copyright therein)
developed, by BreitBurn Management, its Affiliates or its or their employees in
connection with the performance of the Services shall be the property of
BreitBurn Management; provided, however, that the Devco Group shall be granted
an irrevocable, royalty-free, non-exclusive right and license to use such
inventions or material; and further provided, however, that the Devco Group
shall only be granted such a right and license to the extent such grant does not
conflict with, or result in a breach, default, or violation of a right or
license to use such inventions or material granted to BreitBurn Management by
any Person other than an Affiliate of BreitBurn Management. Notwithstanding the
foregoing, BreitBurn Management will use all commercially reasonable efforts to
grant such right and license to the Devco Group. BreitBurn Management covenants
not to, at any time, make any claim to or attempt to prohibit the Devco Group
from using any process, technical knowledge, invention, technology or equipment
used in respect of the Business and the assets of the Devco Group, and
acknowledges that all property-specific (including general reservoir
characterization studies) technical knowledge and processes used in connection
with the Business and the assets of Devco shall be the property of Devco. For
certainty this covenant in the foregoing sentence shall survive the termination
of this Agreement.
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

- 8 -

--------------------------------------------------------------------------------


 
(b) Pro GP and Devco hereby grant to BreitBurn Management and its Affiliates an
irrevocable, royalty-free, non-exclusive and non-transferable right and license
to use, during the term of this Agreement, any intellectual property provided by
the Devco Group to BreitBurn Management or its Affiliates, but only to the
extent such use is necessary for the performance of the Services. BreitBurn
Management agrees that it and its Affiliates will utilize such intellectual
property solely in connection with the performance of the Services.
 
Section 2.6 Appointment of Independent Accounting Firm and Independent Petroleum
Engineer.
 
Notwithstanding anything to the contrary in this Agreement, the Parties hereby
recognize and agree that Pro GP shall have the exclusive authority to appoint an
independent accounting firm to audit the financial statements of Devco and an
independent petroleum engineer to provide reports to Pro GP relating to
estimates of reserves for applicable securities laws and other reporting
purposes.
 
ARTICLE III
 
BOOKS, RECORDS AND REPORTING
 
Section 3.1 Books and Records.
 
BreitBurn Management shall maintain accurate books and records regarding the
performance of the Services and its calculation of the Payment Amount, and shall
maintain such books and records for the period required by applicable accounting
practices or law.
 
Section 3.2 Audits.
 
Devco shall have the right, upon reasonable notice, and at all reasonable times
during usual business hours, to audit, examine and make copies of the books and
records referred to in Section 3.1. Such right may be exercised through any
agent or employee of the Devco Group designated in writing by it or by an
independent public accountant, engineer, attorney or other agent so designated.
Devco shall bear all costs and expenses incurred in any inspection, examination
or audit. BreitBurn Management shall review and respond in a timely manner to
any claims or inquiries made by Devco regarding matters revealed by any such
inspection, examination or audit.
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

- 9 -

--------------------------------------------------------------------------------


 
Section 3.3 Reports.
 
BreitBurn Management shall prepare and deliver to Devco any reports provided for
in this Agreement and such other reports as Devco may reasonably request from
time to time regarding the performance of the Services.
 
ARTICLE IV
PAYMENT AMOUNT
 
Section 4.1 Payment Amount.
 
(a) Devco shall pay BreitBurn Management a monthly fee of Seven Hundred and
Seventy-Five Thousand Dollars ($775,000) for the performance of the Services
through December 31, 2008 (the "Fixed Fee"). Devco shall also reimburse
BreitBurn Management on a monthly basis for: a) third party costs incurred by
BreitBurn Management on behalf of Devco relating specifically to the Business or
the assets of Devco outside of the ordinary course of business consistent with
past practice(the "Third Party Costs") b) all costs associated with Devco LTIP
or incentive plans (the “LTIP Costs”), and c) all costs and expenses of every
type, including labor, materials, and equipment incurred directly in the
operation of any property owned by Devco(“Direct Costs”) (the Fixed Fee, LTIP
Costs, Direct Costs and the Third Party Costs shall be herein collectively
referred to as the "Payment Amount"). For certainty there shall be no
duplication in the categories of fees and costs set forth in the foregoing.
 
For certainty the Payment Amount shall constitute payment for both Services and
Transition Services (defined below)provided during the period in which the Fixed
Fee is payable. However any Transition Services provided during any period
during which the Fixed fee is not applicable shall be charged at a reasonable
hourly rate basis that reflects cost on a no loss/no gain basis.


(b) Provided, that in the event that BreitBurn Management continues to provide
Services pursuant to this Agreement after December 31, 2008, Devco and BreitBurn
Management shall meet and determine the scope of Services to be supplied by
BreitBurn Management to Devco for the ensuing year and agree to negotiate in
good faith to determine a methodology for determining the Fixed Fee Portion of
the Payment Amount for such services, which Payment Amount shall represent the
costs incurred by BreitBurn Management in providing such Services. In the event
that the Parties are unable to agree upon a methodology for determining the
Fixed Fee portion of such costs, the issue shall be determined pursuant to the
dispute resolution procedures set forth in Article X below. The Devco Group
shall, however, have the option to extend the existing fee arrangement and
Payment Amount as set out in the first paragraph of this section for three (3)
months following December 31, 2008 if a transaction has not been closed with
respect to the sale of the Devco Group or substantially all of its assets on or
before December 1, 2008.
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

- 10 -

--------------------------------------------------------------------------------




(c) Notwithstanding anything to the contrary in this Section, with respect to
the Pre-Existing Equity Plans Obligations as defined pursuant to Section 5.7 of
that certain Purchase Agreement by and among Pro LP Corp., Pro GP and BreitBurn
Energy Partners L.P. dated June 16, 2008 for the purchase and sale of all the
limited liability interests of BreitBurn Management Company (the “Purchase
Agreement”), the Devco Group shall reimburse BreitBurn Management for the cost
of the portion of the Pre-Existing Plans Obligations allocated to the Devco
Group pursuant to Section 5.7 of the Purchase Agreement, and the MLP shall
reimburse BreitBurn Management for the cost of the portion of the Pre-Existing
Plans Obligations allocated to the MLP pursuant to Section 5.7 of the Purchase
Agreement. Neither Devco nor the MLP nor any of their respective affiliates
shall be responsible for the cost of the Pre-Existing Equity Plans Obligations
except as provided in the preceding sentence. Devco and the MLP shall
respectively reimburse BreitBurn Management for a portion of the cost of all
other awards granted under the Equity Plans (as defined in the Purchase
Agreement) on or after the Closing (as defined in the Purchase Agreement) but
prior to the termination of this Agreement pursuant to this Section, as
applicable. BreitBurn Management agrees not to make any new grants of employee
incentive rights for which the Devco Group would bear any portion of the costs
without the prior consent of the Devco Group, which consent will not be
unreasonably withheld. Notwithstanding anything to the contrary herein, the
provisions of this Section 4.1(c) shall survive any termination of this
Agreement.


(d) Should the Devco Group during the term hereof reduce the Services it
requires under this Agreement, Devco and BreitBurn Management shall meet and
identify which BreitBurn Management employees who are listed on schedule 11.3
hereof will need to be terminated by BreitBurn Management as a result of such
reduction of Services. If Breitburn Management does not authorize Devco to make
an offer of employment to such Person Devco shall have no liabillity to
reimburse Breitburn Management for severance costs in respect of that person. If
Breitburn Management authorizes Devco to offer employment to such Person and
Devco chooses not to offer such person a position Devco shall be responsible for
the appropriate portion of the severance obligations relating to such person as
is reflected by the portion of such persons time devoted to Devco matters as set
out in Schedule 11.3 . The Devco Group shall not be liable for severance
obligations not resulting from a reduction of Services. Should the Devco Group
reimburse BreitBurn Management for any severance amounts above such amounts
shall be repaid to the Devco group if BreitBurn Management rehires the relevant
employee within one year of such employees termination.


Section 4.2 Payment of Payment Amount.
 
BreitBurn Management shall invoice Devco on or before the 25th day of each month
for the estimated Payment Amount for the next succeeding month, plus or minus
any adjustment necessary to correct prior estimated billings to actual billings.
Subject to Section 4.3, all invoices shall be due and payable, in immediately
available funds, on the last day of the month to which the invoice relates. Upon
the request of Devco, BreitBurn Management shall furnish a reasonable detail of
the Services provided and charges assessed during any month.
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

- 11 -

--------------------------------------------------------------------------------


 
Section 4.3 Disputed Charges.
 
DEVCO MAY, WITHIN 120 DAYS AFTER RECEIPT OF A CHARGE FROM BREITBURN MANAGEMENT,
TAKE WRITTEN EXCEPTION TO SUCH CHARGE, ON THE GROUND THAT THE SAME WAS NOT A
REASONABLE COST INCURRED BY BREITBURN MANAGEMENT OR ITS AFFILIATES IN CONNECTION
WITH THE SERVICES. DEVCO SHALL NEVERTHELESS PAY BREITBURN MANAGEMENT IN FULL
WHEN DUE THE FULL PAYMENT AMOUNT OWED TO BREITBURN MANAGEMENT. SUCH PAYMENT
SHALL NOT BE DEEMED A WAIVER OF THE RIGHT OF DEVCO TO RECOUP ANY CONTESTED
PORTION OF ANY AMOUNT SO PAID. HOWEVER, IF THE AMOUNT AS TO WHICH SUCH WRITTEN
EXCEPTION IS TAKEN, OR ANY PART THEREOF, IS ULTIMATELY DETERMINED NOT TO BE AN
APPROPRIATE COST INCURRED BY BREITBURN MANAGEMENT OR ITS AFFILIATES UNDER THIS
AGREEMENT IN CONNECTION WITH ITS PROVIDING THE SERVICES HEREUNDER, SUCH AMOUNT
OR PORTION THEREOF (AS THE CASE MAY BE) SHALL BE REFUNDED BY BREITBURN
MANAGEMENT TO DEVCO TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE DURING
THE PERIOD FROM THE DATE OF PAYMENT BY DEVCO TO THE DATE OF REFUND BY BREITBURN
MANAGEMENT.
 
Section 4.4 Set Off.
 
In the event that BreitBurn Management owes Devco a sum certain in an
uncontested amount under any other agreement, then any such amounts may be
aggregated and Devco and BreitBurn Management may discharge their obligations by
netting those amounts against any amounts owed by Devco to BreitBurn Management
under this Agreement. If Devco or BreitBurn Management owes the other party a
greater aggregate amount, that Party may pay to the other Party the difference
between the amounts owe.


Section 4.5 BreitBurn Management's Employees.
 
The obligations under Sections 4.1 and 4.2, to the extent they relate to
Services provided by employees of BreitBurn Management or its Affiliates, shall
be limited to payment to BreitBurn Management for expenses in connection with
its or its Affiliates' employees engaged in the provision of Services hereunder,
and Devco shall not be obligated to pay to BreitBurn Management's or its
Affiliates' employees directly any compensation, salaries, wages, bonuses,
benefits, social security taxes, workers' compensation insurance, retirement and
insurance benefits, training and other such expenses; provided, however, that
Devco may, at its option, compensate such employees under Devco's Long-Term
Incentive Plan for the provision of Services hereunder; and provided further,
however, that if BreitBurn Management fails to pay any employee, with the
exception of employee claims for amounts owed that BreitBurn Management disputes
in good faith, within 30 days of the date such employee's payment is due:
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

- 12 -

--------------------------------------------------------------------------------


 
(a) Devco may (i) pay such employee directly, (ii) employ such employee
directly, (iii) notify BreitBurn Management and begin to pay all employees
providing service to Devco directly, or (iv) notify BreitBurn Management that
this Agreement is terminated and employ all employees directly; and
 
(b) BreitBurn Management shall reimburse Devco, as the case may be, the amount
Devco paid to BreitBurn Management for employee services that BreitBurn
Management did not pay to any such employee.
 
Section 4.6 Approval of Expenses.
 
BreitBurn Management acknowledges that all charges for Services assessed by
BreitBurn Management and included in the Payment Amount must be approved by the
persons authorized to approve such Payment Amount pursuant to Devco's governance
and delegation-of -authority process. Additionally, BreitBurn Management
acknowledges that the Audit Committee of Pro GP's Board of Directors may at any
time review the Payment Amounts and the levels of Services and, as a result, may
direct Devco to decrease the level of Services or to dispute a prior invoice
pursuant to Section 4.3. In addition to the information BreitBurn Management is
obligated to provide pursuant to Section 4.2, BreitBurn Management shall provide
such other information as reasonably necessary to determine the veracity or
appropriateness of any Payment Amount hereunder.


ARTICLE V
 
FORCE MAJEURE
 
Section 5.1 Force Majeure.
 
A Party's obligation under this Agreement shall be excused when and to the
extent its performance of that obligation is prevented due to Force Majeure;
provided, however, that a Party shall not be excused by Force Majeure from any
obligation to pay money. The Party that is prevented from performing its
obligation by reason of Force Majeure shall promptly notify the other Parties of
that fact and shall exercise due diligence to end its inability to perform as
promptly as practicable. Notwithstanding the foregoing, a Party is not required
to settle any strike, lockout or other labor dispute in which it may be
involved; provided, however, that, in the event of a strike, lockout or other
labor dispute affecting BreitBurn Management, BreitBurn Management shall use
reasonable efforts to continue to perform all obligations hereunder by utilizing
its management personnel and that of its Affiliates.
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

- 13 -

--------------------------------------------------------------------------------


 
ARTICLE VI
 
ASSIGNMENTS AND SUBCONTRACTS
 
Section 6.1 Assignments.
 
(a) Other than as permitted herein, without the prior consent of BreitBurn
Management, none of Devco or the other members of the Devco Group may sell,
assign, transfer or convey any of its rights, or delegate any of its
obligations, under this Agreement to any Person.
 
(b) Without the prior consent of the Devco, BreitBurn Management may not sell,
assign, transfer or convey any of its rights, or delegate any of its
obligations, under this Agreement to any Person, other than the delegation of
performance of Services to an Affiliate of BreitBurn Management or a qualified
third party as permitted by Section 2.4 and the sale, assignment, transfer or
conveyance of its rights hereunder to any such Affiliate.
 
Section 6.2 Other Requirements.
 
Subject to the other provisions hereof:
 
(a) All materials and workmanship used or provided in performing the Services
shall be in accordance with applicable specifications and standards.
 
(b) BreitBurn Management shall exercise reasonable diligence to obtain the most
favorable terms or warranties available from vendors, suppliers and other third
parties, and where appropriate, BreitBurn Management shall assign such
warranties to Devco.
 
(c) In rendering the Services, BreitBurn Management shall not discriminate
against any employee or applicant for employment because of race, creed, color,
religion, sex, national origin, age or handicap, and shall comply with all
applicable provisions of Executive Order 11246 of September 24, 1965, and any
successor order thereto. Subject to the above, BreitBurn Management shall, to
the extent practicable, engage employees who reside in or whose businesses are
located in the local area or state where the Services are performed.
 
(d) BreitBurn Management agrees to exercise reasonable diligence to ensure that,
during the term of this Agreement, it shall not employ unauthorized aliens as
defined in the Immigration Reform and Control Act of 1986, or any successor law.
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

- 14 -

--------------------------------------------------------------------------------


 
ARTICLE VII
 
TERMINATION
 
Section 7.1 Termination by Devco on behalf of the Devco Group.
 
(a) Upon the occurrence of any of the following events, Devco, on behalf of the
Devco Group, may terminate this Agreement by giving written notice of such
termination to BreitBurn Management:
 
(i) Provident Energy Trust and its Affiliates cease to maintain a direct or
indirect controlling interest in Pro GP or Devco; or
 
(ii) BreitBurn Management's failure to pay any employee within thirty (30) days
of the date such employee's payment is due, subject to the limitations described
in Section 4.5.
 
Any termination under this Section 7.1(a) shall become effective immediately
upon delivery of the notice first described in this Section 7.1(a).
 
(b) In addition to its rights under Section 7.1(a), Devco may terminate this
Agreement at any time by giving notice of such termination to BreitBurn
Management. Any termination under this Section 7.1(b) shall become effective 90
days after delivery of such notice. For certainty any reduction of Services
including a reduction of Services down to nil shall not be considered a
termination of this Agreement for the purposes of Devco's ability to continue to
receive Transition Services as long as the Transition Period (as defined below)
has commenced before the Services are reduced to nil.
 
(c) In the event that BreitBurn Management becomes Bankrupt or involuntarily
dissolves or involuntarily commences liquidation or winding-up, this Agreement
shall automatically terminate without notice to BreitBurn Management.
 
Section 7.2 Termination by BreitBurn Management.
 
(a) BreitBurn Management may terminate this Agreement by giving written notice
of such termination to Devco in the event that Provident Energy Trust and its
Affiliates cease to maintain a direct or indirect controlling interest in Pro GP
or Devco. Any termination under this Section 7.2(a) shall become effective
immediately upon delivery of the notice first described in this Section 7.2(a).
A termination under this subsection shall not terminate the obligation to
provide Transition Services or the right of the Devco Group to request the
Transition Services.


   (b) In addition to its rights under Section 7.2(a), after December 31, 2008,
BreitBurn Management may terminate this Agreement at any time by giving notice
of such termination to Devco. Any termination under this Section 7.2(b) shall
become effective 180 days after delivery of such notice by BreitBurn Management.
 
Section 7.3 Effect of Termination.
 
If this Agreement is terminated in accordance with Section 7.1 or 7.2, all
rights and obligations under this Agreement shall cease except for (a)
obligations that expressly survive termination of this Agreement; (b)
liabilities and obligations that have accrued prior to such termination,
including the obligation to pay any amounts that have become due and payable
prior to such termination, and (c) the obligation to pay any portion of the
Payment Amount that has accrued prior to such termination, even if such portion
has not become due and payable at that time.
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

- 15 -

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
CONFIDENTIAL INFORMATION
 
Section 8.1 Nondisclosure.
 
Each of BreitBurn Management and the Devco Group agrees that (i) it will not
disclose to any third party or use any Confidential Information disclosed to it
by the other except as expressly permitted in this Agreement, and (ii) it will
take all reasonable measures to maintain the confidentiality of all Confidential
Information of the other Party in its possession or control, which will in no
event be less than the measures it uses to maintain the confidentiality of its
own information of similar type and importance.
 
Section 8.2 Permitted Disclosure.
 
Notwithstanding the foregoing, each Party may disclose Confidential Information
(i) to the extent required by a court of competent jurisdiction or other
governmental authority or otherwise as required by law, including without
limitation disclosure obligations imposed under the federal securities laws,
provided that such Party has given the other Party prior notice of such
requirement when legally permissible to permit the other Party to take such
legal action to prevent the disclosure as it deems reasonable, appropriate or
necessary, or (ii) to its consultants, legal counsel, Affiliates, accountants,
banks and other financing sources and their advisors.
 
ARTICLE IX
 
LIMITATION OF LIABILITY; INDEMNIFICATION
 
Section 9.1 Limitation of Liability.
 
Except as may be provided in Section 9.2 below, BreitBurn Management and its
controlling persons, directors, officers, employees, agents and permitted
assigns (each, a "BreitBurn Management Party") shall not be liable to the Devco
Group and their respective directors, officers, employees, agents or permitted
assigns (each, a "Devco Group Party") for any liabilities, claims, damages,
losses or expenses, including, but not limited to, any special, indirect,
incidental or consequential damages, of a Devco Group Party arising in
connection with this Agreement and the Services provided hereunder.
 
Section 9.2 Indemnification.
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

- 16 -

--------------------------------------------------------------------------------


 
(a) BreitBurn Management shall indemnify, defend and hold harmless each of the
Devco Group Parties from and against all liabilities, claims, damages, losses
and expenses (including, but not limited to, court costs and reasonable
attorneys' fees)(collectively referred to as "Damages") of any kind or nature,
of third parties unrelated to any Devco Group Party, caused by or arising in
connection with the gross negligence or willful misconduct of BreitBurn
Management in connection with the performance of the Services, except to the
extent that Damages were caused directly or indirectly by acts or omissions of
any Devco Group Party.
 
(b) From and after the Effective Date and except for those matters for which
BreitBurn Management has indemnity obligations pursuant to Section 9.2(a). the
Devco Group shall indemnify, defend and hold harmless each BreitBurn Management
Party from and against all liabilities, claims, damages, losses and expenses
(including, but not limited to, court costs and reasonable attorneys'
fees)(collectively referred to as "Damages") of any kind or nature, arising from
or related to the Business, the Services or their performance by BreitBurn
Management under this Agreement.
 
ARTICLE X
 
DISPUTE RESOLUTION
 
If the Parties are unable to resolve any dispute regarding the validity or terms
of this Agreement or its termination, service or performance issues, there is a
material breach of this Agreement that has not been corrected within thirty (30)
days of receipt of notice of such breach or any other dispute between the
parties related to this Agreement, either party hereto may refer the matter to
an arbitrator selected in accordance with the rules of JAMS in Los Angeles
County, California as the exclusive remedy for any such dispute, and in lieu of
any court action, which is hereby waived. The only exception shall be a claim by
either Party for injunctive relief pending arbitration.


ARTICLE XI
 
TRANSITION SERVICES
 
11.1 The Devco Group shall have the right at any time to request commercially
reasonable transitional services (the "Transition Services") from BreitBurn
Management. Such Transition Services shall provide for the orderly, efficient
and timely transition to the Devco Group of the responsibility for the
administrative services previously provided by BreitBurn Management hereunder.
The Transition Services shall be provided for up to a six (6) month period (the
"Transition Period") commencing on the written request by the Devco Group to
BreitBurn Management for the Transition Services to commence; provided, however,
that such Transition Services shall not extend beyond the termination of this
Agreement otherwise provided for herein. Transition Services shall at the
request of the Devco Group include, without limitation, the following:
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

- 17 -

--------------------------------------------------------------------------------




 
(a)
BreitBurn Management shall segregate all books, records and data that relate to
Business or the assets of the Devco Group and provide the Devco Group with a
listing of all such books, records and data. BreitBurn Management shall take all
such steps, including using reasonable commercial efforts to obtain any
applicable approvals, consents, or waivers, as are necessary or appropriate to
transfer such books, records and data to the Devco Group.

 

 
(b)
BreitBurn Management shall take all necessary or appropriate steps to transfer
and to transition to the Devco Group the information, knowledge and systems data
relating to the Services currently provided by Devco under this Agreement,
including without limitation, banking arrangements, taxation matters, lease,
land, conveyancing and real estate administration matters, treasury matters,
insurance coverage matters, information systems matters, human resource matters,
marketing matters, operations, development, exploration and geological and
geophysical matters, and accounting and audit matters.

 

 
(c)
BreitBurn Management shall take all necessary or appropriate steps, including
using reasonable commercial efforts to obtain any applicable approvals, consents
or waivers, to transfer all contracts applicable to the Business and the assets
of the Devco Group.

 

 
(d)
BreitBurn Management shall take all reasonably necessary or appropriate steps,
including using reasonable commercial efforts to obtain any applicable consents,
approvals or waivers, in order to transfer all data for all systems relating to
the Business and the assets of the Devco Group. The Devco Group shall be
entitled to use BreitBurn Management systems, software and hardware until such
time as such data is transferred to the Devco Group and the Devco Group systems
are fully functional. The transition of such data shall, without limitation,
include the data on the systems described on Schedule 11.1 hereto. To the extent
software systems can be duplicated at no cost to BreitBurn Management a copy
shall be provided to Devco, and to the extent software systems relate solely to
the assets of the Devco Group, they shall be transferred to Devco.

 

 
(e)
BreitBurn Management shall take all reasonably necessary or appropriate steps,
including using reasonable commercial efforts to obtain any applicable consents,
appraisals or waivers, to transfer all technical data and knowledge, studies,
reports, working papers, logs and interpretations related to the Business or the
assets of the Devco Group to the Devco Group.

 
11.2 The Devco Group shall be entitled to have access to BreitBurn Management
and its staff during any period during which Transition Services are being
provided, which for certainty shall not last beyond the term hereof. The Devco
Group shall also during the Transition Period have access to all books, records,
data, systems relating to the Business and the assets of the Devco Group. The
Devco Group shall be permitted to have employees or representatives in each of
the areas of the services being provided attend at the offices of BreitBurn
Management during normal business hours during the Transition Period and
BreitBurn Management shall provide such persons with reasonable working areas
comparable with BreitBurn Management employees.
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

- 18 -

--------------------------------------------------------------------------------



11.3 For certainty, the Transition Services shall at all time include reasonable
access to the appropriate individual at BreitBurn Management and its affiliates
for the purpose of providing the Devco Group with data, consultations and
history reasonably related to the matters being transitioned. The staff of
BreitBurn Management that the Devco Group shall have access to shall include,
without limitation, those employees listed on Schedule 11.3 hereto.
 
11.4 The Devco Group shall be entitled during the Transition Period to offer
employment or service contracts to those employees of BreitBurn Management who
are field workers or officed at the Orcutt Field Office. BreitBurn Management
agrees to use commercially reasonable efforts to assist the Devco Group in
obtaining the transfer of the employment of such personnel to the Devco Group.
BreitBurn Management and the Devco Group agree to meet and discuss whether it
would be appropriate for other employees of BreitBurn Management who spend a
material amount of time on Devco Group matters to transfer their employment to
the Devco Group at the end of the Transition Period.
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
- 19 -

--------------------------------------------------------------------------------


 
11.5 BreitBurn Management and the Devco Group will take all reasonably necessary
or appropriate steps, (including using reasonable commercial efforts to cause
its affiliates to take necessary or appropriate steps and reasonably commercial
efforts to obtain applicable consents, approvals and waivers) to segregate any
employee plans and the obligations thereunder such that the Devco Group will
only have liability under the employee plans relating to it. BreitBurn
Management agrees that it will use all reasonable commercial efforts to ensure
that BreitBurn Energy Partners L.P. continues to hold at least 50% of the
capital of BreitBurn Management for as long as the Devco Group continues to have
employee awards outstanding under its LTIP Plans.
 
11.6 BreitBurn Management acknowledges that Provident Energy Ltd. may sell all
or any portion of the Devco Group, or all or a portion of its assets and
therefore the Devco Group shall be entitled to assign the rights it has to
obtain the Transition Services hereunder to any purchaser of the Devco Group,
any part thereof, or any of its assets.
 
11.7 The request for, and the provision of, Transition Services hereunder shall
for certainty not affect payment amounts under Section 4.1 for as long as the
Fixed Fee in the first paragraph of Section 4.1 is applicable. If Transition
Services are required after the period during which the Fixed Fee in the first
paragraph of Section 4.1 is applicable they will be provided at cost on a no
loss/no gain basis.
 
11.8 For a one year period after the Devco Group first notifying BreitBurn
Management, in writing, that it wishes BreitBurn Management to commence
providing Transition Services, BreitBurn Management hereby acknowledges and
agrees to make available to the Devco Group, upon receipt of written notice
therefrom, such information and records regarding the Services previously
provided pursuant hereto. BreitBurn Management also agrees to provide, on the
request of the Devco Group, Services relating to the preparation of historical
financial statements or other historical statements necessary for any purchaser
of the Devco Group, any part of the Devco Group or all or any portion of the
assets of the Devco Group.
 
ARTICLE XI1
 
GENERAL PROVISIONS
 
Section 12.1 Notices.
 
All notices or other communications required or permitted under, or otherwise in
connection with, this Agreement must be in writing and must be given by
depositing same in the mail, addressed to the Person to be notified, postpaid
and registered or certified with return receipt requested or by transmitting by
national overnight courier or by transmitting by national overnight courier or
by delivering such notice in person or by facsimile to such Party. Notice given
by mail, national overnight courier or personal delivery shall be effective upon
actual receipt. Notice given by facsimile shall be effective upon confirmation
of receipt when transmitted by facsimile if transmitted during the recipient's
normal business hours or at the beginning of the recipient's next business day
after receipt if not transmitted during the recipient's normal business hours.
All notices to be sent to a Party pursuant to this Agreement shall be sent to or
made at the address, in each case as follows:
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

- 20 -

--------------------------------------------------------------------------------


 
if to Pro GP:
 
Pro GP Corp.
2100, 250-2nd Street S.W. 
Calgary, AB T2P 0C1
Attention: Thomas W. Buchanan
Fax: (403) 294-0111
 
if to Devco:


2100, 250-2nd Street S.W. 
Calgary, AB T2P 0C1
Attention: Thomas W. Buchanan
Fax: (403) 294-0111
 
if to BreitBurn Management:
 
BreitBurn Management Company LLC
515 South Flower Street, Suite 4800 Los Angeles, CA 90071
Attention: Halbert S. Washburn
Fax: (213) 225-5917
 
Section 12.2 Further Action.
 
The Parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.
 
Section 12.3 Binding Effect.
 
This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
 
Section 12.4 Integration.
 
This Agreement constitutes the entire Agreement among the Parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

- 21 -

--------------------------------------------------------------------------------



Section 12.5 Creditors.
 
None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of Devco.
 
Section 12.6 Waiver.
 
No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach of any other covenant, duty, agreement or condition.
 
Section 12.7 Counterparts.
 
This Agreement may be executed in counterparts, all of which together shall
constitute an agreement binding on all the Parties hereto, notwithstanding that
all such Parties are not signatories to the original or the same counterpart.
Each Party shall become bound by this Agreement immediately upon affixing its
signature hereto.
 
Section 12.8 Applicable Law.
 
This Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware, without regard to the principles of conflicts of law.
 
Section 12.9 Invalidity of Provisions.
 
If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
 
Section 12.10 Amendment or Restatement.
 
This Agreement may be amended or restated only by a written instrument executed
by each of the Parties; provided, however, that BreitBurn Management may not,
without the prior approval of its Conflicts Committee, agree to any amendment or
modification of this Agreement that the Conflicts Committee determines will
adversely affect the holders of common units representing limited partner
interests in the MLP.. The Parties hereto agree that, for purposes of this
Section 12.10, any material change in the nature, quantity or duration of the
Services to be provided under this Agreement prior to December 31, 2008 (but not
thereafter) shall constitute a modification of this Agreement.
 
Section 12.11 Directly or Indirectly.
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

- 22 -

--------------------------------------------------------------------------------


 
Where any provision of this Agreement refers to action to be taken by any Party,
or which such Party is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Party,
including actions taken by or on behalf of any Affiliate of such Party.
 
Section 12.12 Prior Services.
 
Nothing in this Agreement is intended to change, affect or supercede the
provisions of the prior Administrative Services Agreement amended hereby and the
parties each remain responsible for all obligations, costs, liabilities and
benefits provided for under that prior agreement through the Effective Date of
this Restated and Amended Agreement (and for such extended periods as may have
been provided for thereunder, as applicable).
 
BREITBURN ENERGY COMPANY L.P
AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

- 23 -

--------------------------------------------------------------------------------



Exhibit 10.5


IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Effective Date.
 
PRO GP CORP.
   
By:
    /s/ Thomas W. Buchanan
   
Name:
Thomas W. Buchanan     
Title:
President   
BREITBURN ENERGY COMPANY L.P. By: Pro GP
Corp., its General Partner
   
By:
    /s/ Thomas W. Buchanan
   
Name:
Thomas W. Buchanan    
Title:
President      
BREITBURN MANAGEMENT COMPANY, LLC
   
By:
    /s/ James G. Jackson    
Name:
James G. Jackson
   
Title:
Chief Financial Officer


--------------------------------------------------------------------------------



SCHEDULE I
 
SERVICES PROVIDED BY BREITBURN MANAGEMENT TO DEVCO
 

1.
Accounting

 

2.
Information Technology

 

3.
Real Property

 

4.
Legal

 

5.
Operations/Reservoir Engineering/Geology/Geophysics

 

6.
Administrative Services

 

7.
Financial Services

 

8.
Insurance Service

 

9.
Risk Management

 

10.
Corporate Development

 

11.
Commercial and Marketing

 

12.
Treasury

 

13.
Tax

 

14.
Audit

 

15.
SOX

 

16.
Investor Relations

 

17.
EH & S

 

18.
HR

 

19.
Regulatory Compliance

 

20.
Land Administration

 
For certainty, the Services shall include such services as are necessary to
carry on the Business in accordance with the applicable budgets approved by the
board of directors Pro GP Corp, shall be consistent in scope to the Services
that have historically been provided hereunder, and shall be provided in
accordance with the more detailed descriptions attached as Annex A to this
Schedule 1.


--------------------------------------------------------------------------------



ANNEX A
to Schedule 1 of the Administrative Services Agreement dated June 16, 2008.


Land Administration Services


BreitBurn Management will provide services relating to:



 
(a)
Administering and maintaining in force all oil and gas properties of the Devco
Group (the "Oil and Gas Properties");

 

 
(b)
Maintaining and updating all lease, ownership, contract, and property records
and databases relating to the Oil and Gas Properties;

 

 
(c)
Maintaining and updating all royalty payment and division order reports and
databases;

 

 
(d)
Identifying, paying, and appropriately invoicing all rentals, surface damage
payments, right of way payments, shut in payments, and other payments required
by the Oil and Gas Properties;

 

 
(e)
Maintaining all land, contract, division of interest, lease files, and other
files relating to the subject land administration functions; and

 

 
(f)
Such other administrative services as the Devco Group may reasonably deem
necessary or advisable to administer or maintain the Oil and Gas Properties
including with respect to suspense accounts.

 

 
(g)
BreitBurn Management agrees to keep the Devco Group fully apprised in a timely
manner of every circumstance, action, occurrence or event occurring or arising
that would be relevant and material to the Devco Group.

 
Real Estate Services


BreitBurn Management will provide such real estate services to the Devco Group
in order to maintain protect and promote all real estate entities currently held
by DevCo. Among others, this would specifically relate to office leases, the
apartment buildings in West Pico and all activities at Orcutt (including the
ongoing North Hill development and permits).


Legal Services


BreitBurn Management will provide such legal services to the Devco Group as are
necessary in order to maintain and protect the Business and the assets of the
Devco Group.


Operational Services


BreitBurn Management shall:


--------------------------------------------------------------------------------





 
(a)
Continue to carry out planned budget/forecast activities and indicate any
significant deviations to the plan.

 

 
(b)
Ongoing technical work (engineering/reservoir/G&G) required to support ongoing
planned development of assets.

 

 
(c)
Maintain, apply for and renew all regulatory permitting and licensing to
maintain current operations and activity or development included in the
budget/forecast.

 
SOX Services


BreitBurn Management shall remain in compliance with and ensure the Devco Group
remains in compliance with the requirements of Section 404 of the Sarbanes-Oxley
Act of 2002. This includes ensuring that entity, activity and general computer
controls have been designed appropriately and are operating effectively.


Accounting Services


BreitBurn Management shall:



 
(d)
Continue to provide payroll/benefit services for Houston and Lynchberg employees
of Kinetic Resources U.S.A.

 

 
(e)
Continue to remit U.S. withholding taxes on instructions for remittance for
midstream operations on a timely basis.

 

 
(f)
Continue to pay royalties on West Pico, on a timely basis (and other areas).

 

 
(g)
Continue to administer and manage the real estate development activities.

 

 
(h)
Continue to provide reporting in accordance with the following:

 
Provident reporting requirement 
 Business day of
the month
following the
period being
reported on
       
a) Regular Month-ends
 
Item #
 
Description
 
1
 
KUSA Payroll amounts
3
2
 
Proholdco Consolidated Balance Sheet & Income Statement (YTD and MTD)
9
3
 
Non-Controlling Interest Reconciliation
9
4
 
Proholdco Consolidated Capital Spending Summary that ties into Change in PPE
9
5
 
Revenue & Royalty breakdown for Month and YTD
9
6
 
Intercompany transaction detail (Proholdco and Devco)
9
7
 
PHC Distribution summary (in months of Distribution or adjustment)
9
8
 
Details of "Capital" or retained earnings changes (in months of change)
9
9
 
Proholdco "Other payables" detail- Looking for taxes payable and currently that
is where it is booked
9
10
 
Breakdown of Management Fees (how much is with Provident and how much is third
party)
9
11
 
Breakdown of Tax provision on P&L (how much is current and how much is future)
9
12
 
Interest expense breakdown- Realized, unrealized and interest expense
9
13
 
Monthly & YTD production
9
14
 
Option expense Models with Summary sheets
9
15
 
Summary of ARO change in the month
9
16
 
Summary of Acquisition transactions including cash paid, non cash items recorded
and breakdown of assets acquired (PPE, AR, AP etc.)
9
       
b) Quarter-ends
         
17
 
Full cost depletion adjustment (if reserves are in, if not an estimate)
9
18
 
Capital Accrual balance
9
19
 
Balance of townlot accrued liability.
9
20
 
Production volumes by area- QTD and YTD
11
21
 
Capital Spending broken down by area- Should tie back to Capital Spending
summary
11
22
 
Listing of letters of credit and changes to debt borrowing base
11
23
 
Any cash taxes paid (Income and withholding taxes)
11
       
c) Annual
         
24
 
Summary of Commitments (leases, etc.)
11


- 3 -

--------------------------------------------------------------------------------



Approval Levels
 
Other than pursuant to commitments set forth in Devco's annual budget of capital
expenditures, operating expenses and general and administrative expenses as
supplemented by forecast updates thereto, BreitBurn Management shall not cause
Devco to directly or indirectly do any of the following without the prior
approval of a designated representative of Pro GP Corp: (i) sell, pledge,
dispose of or encumber any assets, except in the ordinary course of business for
a consideration in excess of $250,000 in aggregate or incur any capital
expenditure for the period following the date hereof in excess of $50,000
individually or $250,000 in aggregate, or except for the sale of petroleum
substances in the ordinary course of business and consistent with Devco's
current marketing practices; (ii) acquire by merger, amalgamation, consolidation
or acquisition of shares or assets) any corporation, partnership or other
business organization or division thereof, or, except for investments in
securities for hedging purposes made in the ordinary course of business and in
any event not in excess of $250,000, make any investment either by purchase of
shares or securities, contributions of capital, property transfer, or, except in
the ordinary course of business, purchase of any property or assets of any other
individual or entity; (iii) enter into any material joint venture, farm-out or
other partnering arrangement; (iv) incur any indebtedness for borrowed money or
any other material liability or obligation or issue any debt securities or
assume, guarantee, endorse or otherwise as an accommodation become responsible
for, the obligations of any other individual or entity, or make any loans or
advances; (v) pay, discharge or satisfy any material claims, liabilities or
obligations other than the payment, discharge or satisfaction in the ordinary
course of business, consistent with past practice, of liabilities reflected or
reserved against in its financial statements or incurred in the ordinary course
of business consistent with past practice; (vi) authorize, recommend or propose
any release or relinquishment of any material contract right; (vii) waive,
release, grant or transfer any rights of material value or modify or a change in
any material respect any existing license, lease, contract, production sharing
agreement, government land concession, development plan or other document;
(viii) enter into or terminate any interest rate swaps, currency swaps, hedges
or any other rate fixing agreement for a financial transaction or enter into any
hedge, put or call arrangement of any sort or any forward sale agreement for
commodities; (ix) authorize or propose any of the foregoing, or enter into or
modify any contract, agreement, commitment or arrangement to do any of the
foregoing except as permitted above; or make any payments under any employee
incentive plans for which Devco is responsible.

- 4 -

--------------------------------------------------------------------------------




Schedule 11.1

- 5 -

--------------------------------------------------------------------------------




Schedule 11.3


--------------------------------------------------------------------------------


 